DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Nelson D. Runkle (Reg. # 65399) per a telephone interview on 12/03/2020.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 10/15/2020):

Claim Amendments:

1. (Currently amended): A communication system comprising a control unit that controls transmission of a triggering message to a terminal based on an identifier included in the triggering message for triggering the terminal, the identifier identifying a group to which the terminal belongs, the group being determined according to whether the terminal is a battery driven device or a device having device vulnerability, 
wherein the control unit performs the control when an occurrence frequency of a predetermined period including a reception time of the triggering message including the identifier is larger than a value obtained by weighting a threshold of a time zone corresponding to the predetermined period,
wherein the control unit controls the transmission of the triggering message by deleting the triggering message or putting off the transmission of the triggering message, and
wherein the terminal is a machine type communication (MTC) terminal.
  
2. (Canceled)
6. (Canceled)
  
7. (Currently amended): A control device comprising: 
hardware, including a processor and a memory; and 
a control unit that is implemented at least by the hardware and that controls transmission of a triggering message to a terminal based on an identifier included in the triggering message for triggering the terminal, the identifier identifying a group to which the terminal belongs, the group being determined according to whether the terminal is a battery driven device or a device having device vulnerability, 
wherein the control unit performs the control when an occurrence frequency of a predetermined period including a reception time of the triggering message including the identifier is larger than a value obtained by weighting a threshold of a time zone corresponding to the predetermined period,
wherein the control unit controls the transmission of the triggering message by deleting the triggering message or putting off the transmission of the triggering message, and
wherein the terminal is a machine type communication (MTC) terminal.  


8. (Canceled)
12. (Canceled)

13. (Currently amended): A communication method comprising controlling transmission of a triggering message to a terminal based on an identifier included in the triggering message for triggering the terminal, the identifier identifying a group to which the terminal belongs, the group being determined according to whether the terminal is a battery driven device or a device having device vulnerability, 
wherein the controlling is performed when an occurrence frequency of a predetermined period including a reception time of the triggering message including the identifier is larger than a value obtained by weighting a threshold of a time zone corresponding to the predetermined period, 
wherein the controlling controls the transmission of the triggering message by deleting or standing by for the triggering message, and
wherein the terminal is a machine type communication (MTC) terminal.

14. (Canceled)
18. (Canceled)

Reasons for Allowance
Claims 1, 7 and 13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A communication system comprising a control unit that controls transmission of a triggering message to a terminal based on an identifier included in the triggering message for triggering the terminal, the identifier identifying a group to which the terminal belongs, the group being determined according to whether the terminal is a battery driven device or a device having device vulnerability, 
wherein the control unit performs the control when an occurrence frequency of a predetermined period including a reception time of the triggering message including the identifier is larger than a value obtained by weighting a threshold of a time zone corresponding to the predetermined period,
wherein the control unit controls the transmission of the triggering message by deleting the triggering message or putting off the transmission of the triggering message, and
wherein the terminal is a machine type communication (MTC) terminal.

Note that the closest prior art Jain et al. (US 2013/0115993, “Jain”) discloses techniques and configurations for triggering wireless devices. Jain’s disclosure describes receiving a trigger from a MTC server and sending a triggering indication to MTC devices using a radio access network. However, the claimed invention discloses how to control transmissions of a number of triggering messages. The claimed invention identifies a group to which a MTC type device operating on a battery or having vulnerability belongs and controls a number of triggering messages to the MTC device by determining a threshold value specified to a time zone corresponding to a predetermined time period. In particular, Jain fails to disclose or render obvious the controlling the number of triggering messages based on the threshold of the time zone corresponding to the predetermined period as claimed.
Note that the second closest prior art Sundstedt et al. (US 2015/0118954, “Sundstedt”) discloses machine-to-machine (M2M) application priority management. Sundstedt’s disclosure describes a control unit detecting a loss of communication across or congestion on a communication link, selecting one of recovery modes and requesting a radio access node to broadcast the selected recovery mode in order to instruct the M2M devices to transmit only application traffic allowed. However, the claimed invention discloses how to control transmissions of a number of triggering messages. The claimed invention identifies a group to which a MTC type device operating on a battery or having vulnerability belongs and controls a number of triggering messages to the MTC device by determining a threshold value specified to a time zone corresponding to a predetermined time period. In particular, Sundstedt fails to disclose or render obvious the controlling the number of triggering messages based on the threshold of the time zone corresponding to the predetermined period as claimed.
Note that the third closest prior art Salkintzis et al. (US 2013/0265953, “Salkintzis”) discloses a method for triggering wireless communication devices to attach to a wireless communications network. Salkintzis’s disclosure describes a trigger request message including a group identifier, size information for the group and location information for wireless communication devices. Based on these information, a network determines a delay time period during which the wireless communication devices are to transmit an access request message to the network when triggered. 
Regarding claims 7 and 13, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY H KIM/           Examiner, Art Unit 2411